Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00464-CR

                                  Troy David CAMPEAU,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 16-755-CR
                        Honorable Kirsten Cohoon, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED May 19, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice